998 F.2d 1018
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Melvin A. FELBER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 93-1099.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 24, 1993.Filed:  July 2, 1993.

Appeal from the United States Tax Court.
U.S.T.C.
AFFIRMED.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Melvin A. Felber appeals from those portions of the United States Tax Court's decisions upholding the Internal Revenue Service's disallowance of certain deductions claimed on his personal income tax returns for the 1987 and 1988 tax years.  When reviewing a Tax Court decision, we will affirm if the decision is " 'firmly grounded in the evidence and if consistent with the law.' "   Walraven v. Commissioner, 815 F.2d 1246, 1247 (8th Cir. 1987) (per curiam) (quoting  Commissioner v. Sunnen, 333 U.S. 591, 607 (1948)).  Further, we will reverse the Tax Court's findings of fact only if they are clearly erroneous.  Id. In light of these standards, and having carefully reviewed the record, we affirm the Tax Court's judgments for both tax years.